Citation Nr: 0836220	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service-connection for residuals of cold 
weather injuries to the bilateral feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
December 1952 to October 1954.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which denied the veteran's claim for 
entitlement to service connection for residuals of frostbite 
to the veteran's bilateral hands and feet.  The veteran 
subsequently perfected an appeal only as to the claim for the 
residuals of frostbite to the feet.

While the Board acknowledges that informal brief presentation 
of record raises the issue of entitlement to service 
connection for residuals of cold weather injury to the 
bilateral hands, as noted, this issue was not timely appealed 
and is consequently not before the Board.  To the extent that 
the representative is attempting to reopen the previously 
denied claim, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's complete service medical records (SMRs) are not 
associated with the claims file and there is indication from 
the National Personnel Records Center (NPRC) that they were 
destroyed in a fire in July 1973.  The only SMR located was 
the veteran's October 1954 separation exam report which does 
not indicate any diagnosis of cold injuries or any residual 
thereof.  However, the veteran reports that he was exposed to 
extreme cold temperatures during active military service. 
See March 2006 representative's statement.  A March 2006 
private opinion is of record regarding this issue, which 
relates a current diagnosis of left distal sensory neuropathy 
of the lower extremities to an injury sustained in service.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of persistent or 
recurrent symptoms of a disability and evidence of in-service 
occurrence of the disabilities.  In this regard, the Board 
believes that the veteran is competent to describe 
experiencing symptoms in his extremities such as pain or skin 
changes as a consequence of exposure to extreme cold in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The veteran also appears to be asserting 
continuous symptoms since active duty to present.  See 
Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  
Furthermore, he has also submitted a positive medical opinion 
associating his current disability to service.  As such, the 
Board finds that the criteria for obtaining a VA medical 
opinion or examination or met.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by appropriate specialist to determine 
the nature and etiology of the veteran's 
claimed residuals of cold injuries to 
his bilateral feet.  The examiner should 
conduct a thorough examination of the 
bilateral feet and diagnose any 
pathology found.  As to any disability 
of the bilateral feet that is 
identified, the examiner should offer an 
opinion as to whether the disability is 
at least as likely as not (50 percent or 
greater probability) related to a 
disease or injury in service.  A 
complete rationale should be provided 
for any opinions given.  If the 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

2.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
residuals of cold injuries to the 
bilateral feet.  If service connection 
is not granted, an appropriate 
supplemental statement of the case 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond before the claims 
folder is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

